     Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.2 Filed 12/01/20 Page 1 of 7




            CONTINUATION OF APPLICATION FOR SEARCH WARRANT

        I, Andrew Holt, being duly sworn, depose and state the following:

I.      Introduction

       1.      I make this continuation as part of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property – two

cellular telephones, as described in Attachment A – that are currently in the possession of law

enforcement, and the extraction of electronically stored information from that property as

described in Attachment B.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) have been so employed since March 2007. Upon being hired by ATF, I

completed twelve weeks of Criminal Investigative Training and fourteen weeks of Special Agent

Basic Training. My responsibilities include the investigation of criminal violations of Titles 18

and 21 of the United States Code. I am currently assigned to the ATF Field Office in Grand

Rapids, Michigan.

       3.      I have experience in the investigation, apprehension, and prosecution of

individuals involved in federal criminal offenses, including the illegal possession of firearms, the

use of cellular devices to commit those offenses, and the available technology that can be used

by law enforcement to assist in identifying the users of cellular devices and their location.

       4.      Additionally, I have been the affiant for many federal search warrants and have

assisted other state and local agencies, as well as Assistant United States Attorneys, in the

preparation of affidavits for search warrants. I have directed and participated in the execution of

many search warrants relative to investigations of Title 18 and Title 21 of the United States

Code. Evidence seized pursuant to these search warrants includes, but is not limited to, firearms,

                                                 -1-
       Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.3 Filed 12/01/20 Page 2 of 7




ammunition, controlled substances, drug proceeds, cellular telephones, computers, documents,

and records pertaining to the manufacture, possession, and distribution of controlled substances,

and proceeds derived from the sale of controlled substances. Further, I have conducted and

participated in several firearms investigations that have involved illegal firearm possessors and

traffickers utilizing cellular telephones to communicate about illegal firearms transactions and

related activities.

         5.     The facts in this affidavit come from my personal observations, training,

experience, and information obtained from other agents, officers and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.

          6.    I respectfully submit that there is probable cause to believe that evidence of a

violation of 18 U.S.C. § 922(j) will be found on the cell phones described in Attachment A.

II.       Identification of Device to Be Examined

         7.     The property to be searched is a red Apple iPhone and a black Apple iPhone

hereinafter the “Target Cellular Devices.” The Target Cellular Devices are currently located at the

Grand Rapids Police Department, 1 Monroe Center, Grand Rapids, MI 49503, and is being held

under incident number 20-070001.

         8.     The applied-for warrant would authorize the forensic examination of the Target

Cellular Devices for the purpose of identifying electronically stored data, further described in

Attachment B.

III.     Probable Cause

         9.     On October 26, 2020, the Kalamazoo County Sheriff’s Department responded to

an alarm at D&R Sports (Federal Firearms Licensee) located in Kalamazoo, Michigan. Upon


                                                -2-
   Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.4 Filed 12/01/20 Page 3 of 7




arrival, deputies observed the glass front door was broken. A review of the security cameras

revealed that nine individuals broke into the store and stole multiple handguns.

       10.     On this same date, a firearms inventory was completed at D&R Sports, and it was

determined that 48 handguns were stolen.

       11.     On November 22, 2020, Central Dispatch advised the Holland Police Department

that the Grand Rapids Police Department and Kentwood Sheriff’s Department were following a

stolen Jeep Commander and Chevrolet Malibu. Central Dispatch was able to gather the location

of the stolen Chevrolet Malibu through the vehicles On-Star Navigation system.

       12.     Holland Police Officer Rathjen eventually requested that Central Dispatch activate

the shutdown of the Chevrolet Malibu with On-Star Navigation after witnessing the vehicle driving

recklessly. The shutdown was activated and officers observed two males exit the driver and

passenger side of the vehicle and take off running. Officers from the Holland Police Department

pursued the subjects and apprehended DESHUANE HANDCOCK and KYESHAUN

HUNNICUTT.

       13.     DESHUANE HANDCOCK was searched and officers located a stainless steel

9mm handgun magazine and one of the Target Cellular Devices (black Apple iPhone) on his

person. Officers subsequently retraced the route of the foot chase and located a loaded Springfield

Hellcat, 9mm pistol bearing serial number BY386950 and the other Target Cellular Device (red

Apple iPhone).

       14.     KYESHAUN HUNNICUTT was also searched and officers located a loaded

Springfield Hellcat, 9mm pistol bearing serial number BY394087 on his person.




                                                -3-
    Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.5 Filed 12/01/20 Page 4 of 7




        15.     On this same date, the Holland Police Department queried the firearms through the

Law Enforcement Information Network, which revealed that the firearms were reported stolen on

October 26, 2020 from D&R Sports in Kalamazoo, Michigan.

        16.     On November 23, 2020, both of the Target Cellular Devices were turned over to

the Grand Rapids Police Department under investigation number 20-070001.

        17.     On November 24, 2020, HANDCOCK contacted the Grand Rapids Police

Department requesting the return of the Target Cellular Devices.

        18.     Based upon my training and experience, I know that individuals in possession of

firearms tend to keep firearms on their person and/or also tend to store firearms at places where

they are physically present, including their residence(s) or residences of their close associates. I

am also aware that individuals who possess firearms also possess other items associated with their

firearms including ammunition, magazines, holsters, cases and records indicating purchase, use,

maintenance or sale of such items. I am also aware that individuals who possess firearms

frequently possess photographs, films or videotapes of themselves in possession of the firearms.

        19.     I further know from my training and experience that individuals in possession of

firearms tend to keep them for extended periods of time.

        20.     I further know from my training and experience that individuals who possess stolen

firearms may seek to sell some of their ill-gotten gains immediately, but that they also frequently

keep one or more of the stolen firearms for their own personal use. Additionally, I know that these

individuals tend to hide the stolen guns in stash locations, their residence(s), or other locations that

they then frequently return to in the weeks following their acquisition of the stolen firearms.

        21.     I further know from my training and experience that individuals who are seeking to

sell firearms, particularly those obtained illegally, regularly use their cellular telephone to facilitate



                                                   -4-
      Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.6 Filed 12/01/20 Page 5 of 7




those sales, including posting pictures, videos, and other materials related to the firearms to social

media accounts and by sending that information to potential customers and other associates.

IV.     Electronic Storage and Forensic Analysis

        22.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

               a.       Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the devices were used, the purpose of their use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Target Cellular Devices because:

                        i.     Data on the storage medium can provide evidence of a file that was

               once on the storage medium but has since been deleted or edited, or of a deleted

               portion of a file (such as a paragraph that has been deleted from a word processing

               file).

                        ii.    Forensic evidence on a device can also indicate who has used or

               controlled the device. This “user attribution” evidence is analogous to the search

               for “indicia of occupancy” while executing a search warrant at a residence.

                        iii.   A person with appropriate familiarity with how an electronic device

               works may, after examining this forensic evidence in its proper context, be able to

               draw conclusions about how electronic devices were used, the purpose of their use,

               who used them, and when.



                                                 -5-
   Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.7 Filed 12/01/20 Page 6 of 7




                       iv.    The process of identifying the exact electronically stored

               information on a storage medium that are necessary to draw an accurate conclusion

               is a dynamic process. Electronic evidence is not always data that can be merely

               reviewed by a review team and passed along to investigators. Whether data stored

               on a computer is evidence may depend on other information stored on the computer

               and the application of knowledge about how a computer behaves. Therefore,

               contextual information necessary to understand other evidence also falls within the

               scope of the warrant.

                       v.     Further, in finding evidence of how a device was used, the purpose

               of its use, who used it, and when, sometimes it is necessary to establish that a

               particular thing is not present on a storage medium.

               b.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Target Cellular

Devices consistent with the warrant.      The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of the Device to human inspection in order to determine whether it is evidence

described by the warrant.

               c.      Manner of execution.     Because this warrant seeks only permission to

examine the Device already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.




                                                -6-
      Case 1:20-mj-00512-RSK ECF No. 1-1, PageID.8 Filed 12/01/20 Page 7 of 7




VI.     Conclusion

        23.   I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Target Cellular Devices described in Attachment A to seek the items

described in Attachment B.




                                               -7-
